—Judgment, Supreme Court, New York County (Jay Gold, J.), rendered April 15, 1996, convicting defendant, upon his plea of guilty, of attempted criminal possession of a forged instrument in the second degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
There is no merit to defendant’s claim that his explicit waiver of his right to appeal the suppression ruling was “coerced to conceal error” (People v Seaberg, 74 NY2d 1, 11). Defendant’s argument misconstrues the concept of “concealment” addressed in Seaberg. As the Court of Appeals subsequently explained in People v Holman (89 NY2d 876, 878), “Avoidance of an appeal of openly explored, arguable issues of law is not concealment of error for these purposes”. Accordingly, defendant’s valid waiver forecloses review of his suppression claim, which in any event will not warrant reversal. Concur — Rosenberger, J. P., Ellerin, Wallach and Williams, JJ.